Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 1 of 12 Page ID #:6349




                             NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        SEP 13 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

  OMAR VARGAS, et al.,                            Nos. 17-56745, 17-56746

                  Plaintiffs-Appellees,
                                                  D.C. No.
    v.                                            2:12-cv-08388-AB-FFM

  BRENDA LOTT, et al.,
                                                  MEMORANDUM*
                  Objectors-Appellants,

    v.

  JASON DEBOLT,

                  Objector-Appellant,

    v.

  FORD MOTOR COMPANY,

                  Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                       Andre Birotte, District Judge, Presiding

                         Argued and Submitted April 8, 2019
                                Pasadena, California



         *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 2 of 12 Page ID #:6350




  Before: RAWLINSON and MURGUIA, Circuit Judges, and RAKOFF,** District
  Judge.

        This appeal concerns a putative nationwide class action alleging defects in

  the transmission of the 2011–2016 Ford Fiesta and the 2012–2016 Ford Focus. The

  district court approved a pre-certification class settlement between defendant Ford

  Motor Company and a nationwide class of consumers. In exchange for release of

  all claims, the settlement provided that any class member who brought in their

  vehicle for transmission repairs would be entitled to cash payments for the third

  and every subsequent repair. The settlement also allowed class members to seek,

  through arbitration, repurchase when authorized by the consumer’s state’s lemon

  law. Finally, defendant agreed not to object to an award of $8,856,000 in fees to

  class counsel.

        Objectors Brenda Lott, Suzanne Lutz, Carlie Olivant, Gail Slomine, and

  Philip Woloszyn (collectively, the “Lott Objectors”) appeal, arguing that the

  district court failed to justify its conclusion that the settlement provided meaningful

  value to class members. Objector Jason DeBolt separately appeals, arguing that the

  district court erred in refusing to consider his objections.

        A class action settlement may be approved only if it is “fair, reasonable, and

  adequate.” Fed. R. Civ. P. 23(e)(2). This Court reviews a district court’s approval


        **
              The Honorable Jed S. Rakoff, United States District Judge for the
  Southern District of New York, sitting by designation.
                                           2
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 3 of 12 Page ID #:6351




  of a proposed class action settlement for abuse of discretion. Nachshin v. AOL,

  LLC, 663 F.3d 1034, 1038 (9th Cir. 2011). We rarely overturn a proposed

  settlement based on considerations of substantive fairness unless it is clear that

  class counsel’s self-interest, rather than the class’s interests, influenced the

  agreement. Allen v. Bedolla, 787 F.3d 1218, 1223 (9th Cir. 2015). “However, we

  hold district courts to a higher procedural standard when making that

  determination of substantive fairness. . . .” Id. That procedural burden is stricter

  still when, as here, settlement is negotiated prior to class certification. Id. at 1224.

  In this posture, “[t]o survive appellate review, the district court must show that it

  has explored comprehensively all factors, and must give a reasoned response to all

  non-frivolous objections.” Id. at 1223–24 (quoting Dennis v. Kellogg Co., 697 F.3d

  858, 864 (9th Cir. 2012)).

        The district court did not undertake the comprehensive review required by

  our precedent.1 For example, the court adopted the estimate of class counsel’s



  1
    Our dissenting colleague relies on Lane v. Facebook, 696 F.3d 811 (9th Cir.
  2012). But Lane emphasizes the “more exacting review of class settlement reached
  before formal class certification.” Id. at 819. The district court in Lane concluded
  that the settlement was fair and adequate only after a thorough analysis. Id. at 820.
  Other district courts have confronted similar settlement agreements to the one in
  this case, and have scrutinized the agreements in the way that our precedent
  instructs. See, e.g., In re MyFord Touch Consumer Litig., No. 13-CV-03072-EMC,
  2019 WL 1411510 (N.D. Cal. March 28, 2019); Harris v. Vector Marketing Corp.,
  No. C-08-5198 EMC, 2012 WL 381202 (C.D. Cal. Feb. 6, 2012); Acosta v. Trans
  Union, LLC, 243 F.R.D. 377, 391–93 (C.D. Cal. 2007). A similarly searching
                                              3
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 4 of 12 Page ID #:6352




  expert that the cash payments were worth around $35 million. As the Lott

  Objectors noted, however, that calculation was based on the total payments

  available to every eligible vehicle. Because the actual claims rate is likely to be

  very much less than 100%, the actual value of the settlement is almost certainly

  much lower. Cf. Allen, 787 F.3d at 1224 n.4 (noting that class counsel anticipated

  only 10 to 15% of class making claims, and in fact only 8% ultimately did). From

  the record, we cannot determine whether the district court made an effort to

  estimate the likely claims rate. Additionally, while plaintiffs represented that the

  class was likely to include nearly 2,000,000 members, plaintiffs’ own expert found

  that there were only 92,891 eligible vehicles, with another 143,178 close to

  eligibility. Thus, only a very small fraction of the class likely stands to gain any

  monetary benefit. The district court’s analysis failed to analyze the settlement’s

  fairness in light of this information.

        The court’s analysis of the arbitration provision was similarly truncated,

  resting largely on the conclusion that “the arbitration procedure appears more

  favorable to claimants than the typical lemon law suit.” This analysis was not the

  sufficiently reasoned response required by our precedent. For even if that were

  true, it does not determine whether releasing all claims against Ford, including



  review might justify upholding the settlement at issue in this case; we express no
  view about the settlement’s substantive fairness at this time.
                                           4
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 5 of 12 Page ID #:6353




  those governed by less stringent standards than lemon laws, is fair or reasonable.

        Finally, with respect to the fee award, this Court has warned district courts to

  be alert for certain “subtle signs that class counsel have allowed pursuit of their

  own self-interests and that of certain class members to infect the negotiations.” In

  re Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011). At

  least two of those signs are present in this settlement, which includes a fee award

  disproportionate to the class recovery and a “clear sailing” provision whereby

  defendant agreed not to object to the award sought by class counsel. Id. “While the

  existence of these . . . signs does not mean the settlement cannot still be fair,

  reasonable, or adequate, they required the district court to examine them, and

  adequately to develop the record to support its final approval decision.” Allen, 787

  F.3d at 1224. Moreover, “when confronted with a clear sailing provision, the

  district court has a heightened duty to peer into the provision and scrutinize closely

  the relationship between attorneys’ fees and benefit to the class.” In re Bluetooth,

  654 F.3d at 948. The district court did not undertake that inquiry here.

        As in Allen, “[w]e take no position on the substantive fairness of the

  agreement, because the record before use does not allow us to undertake even our

  deferential substantive review.” 787 F.3d at 1224. The district court’s failure to

  “give a reasoned response to all non-frivolous objections,” id. at 1223–24 (quoting

  Dennis, 697 F.3d at 864), precludes affirmance on this record. Because “the district

                                             5
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 6 of 12 Page ID #:6354




  court did not satisfy [the] procedural standard” required by our caselaw, we

  “vacate final settlement approval and remand so that the district court may conduct

  a more searching inquiry.” Id. at 1224 (quoting In re Bluetooth, 654 F.3d at 938)

  (internal quotation marks omitted). In light of our disposition, we have no occasion

  to consider Objector DeBolt’s separate arguments for vacatur.

        VACATED AND REMANDED.




                                           6
                                                                             FILED
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 7 of 12 Page ID #:6355


                                                                              SEP 13 2019
  Vargas v. Ford Motor Co., Case No. 17-56745, 17-56746                   MOLLY C. DWYER, CLERK
  Rawlinson, Circuit Judge, dissenting:                                    U.S. COURT OF APPEALS



        This is not a case where the claimants received a coupon that was virtually

  worthless. Instead, under the Settlement Agreement, eligible class members may

  obtain cash payments of $50 for transmission software replacements. Class

  members who have replaced their transmission hardware at least three times are

  entitled to either 1) cash payments in increasing amounts, starting with $200 for

  the third replacement, and up to $575 for the eighth ($2,325 total for up to eight

  replacements), or 2) discount certificates of increasing value (ranging from $400

  for the third and $1,150 for the eighth replacement).

        The Agreement also provides for an arbitration program under which Ford

  will repurchase a class vehicle pursuant to the lemon law of the state where the

  claimant took possession and pay up to $6,000 in attorneys’ fees if a claimant is

  successful. Regardless of an arbitration claimant’s success, Ford will bear all costs

  and administrative fees associated with the arbitration, and only the claimant has

  the right to appeal the arbitration result. The Agreement further allows for

  arbitration concerning class vehicles of claimants with continued malfunctions

  after four qualifying transmission repairs within five years or 60,000 miles, even if

  those claimants are no longer eligible for repurchase under the lemon laws of the



                                            1
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 8 of 12 Page ID #:6356



  relevant state.

         Finally, if a class member is not eligible for vehicle repurchase but claims a

  breach of Ford’s New Vehicle Limited Warranty (or any extensions of that

  warranty) due to the transmission defects, he or she may submit such claim to the

  arbitrator, who may order an appropriate remedy, such as repair, reimbursement for

  repairs, or an extended service plan.

         A district court may, in its discretion, approve a class action settlement that

  is “fair, reasonable, and adequate.” In re Volkswagen “Clean Diesel” Mktg., Sales

  Practices, & Prods. Liab. Litig., 895 F.3d 597, 606 (9th Cir. 2018) (citation

  omitted). Our review of the district court’s exercise of this discretion is “extremely

  limited,” and its decision may be reversed only for a “clear abuse of discretion.” In

  re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 940 (9th Cir. 2011). The

  district court’s careful decision did not come anywhere close to meeting this high

  standard for reversal.

         The majority’s reversal rests largely on the majority’s view that the district

  court did not approach the expert’s valuation of Plaintiffs’ claims with sufficient

  skepticism. The majority specifically notes that “only a very small fraction of the

  class likely stands to gain any monetary benefit.” Majority Disposition, p. 4. The

  majority faults the district court for failing to “analyze the settlement’s fairness in

                                              2
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 9 of 12 Page ID #:6357



  light of this information.” Id. But we rejected this very criticism in Lane v.

  Facebook, Inc., 696 F.3d 811 (9th Cir. 2012). We observed that the number of

  class members who could pursue successful claims represented “only a fraction of

  the 3.6 million-person class.” Id. at 824. Nevertheless, we concluded that the

  small number of potential successful claimants did “not in itself render the

  settlement unfair or the $9.5 million recovery among all claims members too low.”

  Id. (footnote reference omitted). So long as the recovery is “substantial,” no clear

  abuse of discretion has occurred. Id. at 820.1

        The majority also chastises the district court for apparently failing “to

  estimate the likely claims rate.” Majority Disposition, p. 4. Notably, the majority

  cites no case authority to support this implied error. See id. Indeed, our precedent

  suggests just the opposite—that there is no requirement that the district court

  perform a microanalysis of the settlement details. See Lane, 696 F.3d at 824

  (focusing on “the district court’s conclusion as to the fairness and adequacy of the

  overall settlement amount to the class as a whole”) (emphasis in the original).

        Again without citation to any authority, the majority criticizes the district

  court’s discussion of the arbitration provision of the Settlement Agreement.



        1
         In Lane, we determined that a $9.5 million recovery for a class of
  3,663,651 was “substantial.” 696 F.3d at 818, 820, 824.
                                            3
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 10 of 12 Page ID #:6358



   Commenting on the district court’s observation that “the arbitration procedure

   appears more favorable to claimants than the typical lawsuit,” the majority

   responds: “[E]ven if that were true, it does not determine whether releasing all

   claims against Ford, including those governed by less stringent standards than

   lemon laws, is fair or reasonable.” Majority Disposition, p. 4 (emphasis in the

   original). But the release of claims is part of the overall determination of

   reasonableness. And it is not our role to make that assessment. See Hanlon v.

   Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1998) (noting that the possibility

   that “the settlement could have been better . . . does not mean the settlement

   presented was not fair, reasonable or adequate”); see also Officers for Justice v.

   Civil Serv. Comm’n of the City and Cnty. of San Francisco, 688 F.2d 615, 626 (9th

   Cir. 1982) (“We are not to substitute our notions of fairness for those of the district

   judge and the parties to the agreement. . . .”) (citations omitted). As previously

   discussed, it is not appropriate to dissect the settlement agreement on review. See

   Hanlon, 150 F.3d at 1026 (“It is the settlement taken as a whole, rather than the

   individual component parts, that must be examined for overall fairness. . . .”)

   (citation omitted); see also Officers for Justice, 688 F.2d at 628 (“It is the complete

   package taken as a whole rather than the individual component parts that must be

   examined for overall fairness. . . .”)

                                              4
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 11 of 12 Page ID #:6359



           Finally, the majority disposition takes issue with the amount of attorneys’

   fees awarded. However, the fee award was reached under the supervision of an

   able mediator, a factor we have noted with approval. See Hanlon, 150 F.3d at

   1030.

           In sum, the Settlement Agreement between the parties was reached through

   arms-length negotiations supervised by a mediator, resulted in substantial relief to

   the parties, and was consummated following extensive investigation of the facts

   and applicable legal theories. Under these circumstances, I am not persuaded that

   this is “one of the ‘rare’ cases” where we should “intrude[] into the discretion of

   the district court by setting aside its determination that a settlement agreement is

   fundamentally fair.” Lane, 696 F.3d at 825 (citation omitted). As we noted in

   Officers for Justice, 688 F.2d at 625, “[u]ltimately the district court’s

   determination is nothing more than ‘an amalgam of delicate balancing, gross

   approximation and rough justice’ [and] it must not be overlooked that voluntary

   conciliation and settlement are the preferred means of dispute resolution[,]

   especially . . . in complex class action litigation.” (citations omitted).

           Because this is not one of the rare cases reflecting a clear abuse of

   discretion, and because I do not agree with the majority’s hypercritical review in

   contravention of our precedent instructing that our review be extremely limited, I

                                               5
Case 2:12-cv-08388-AB-FFM Document 272 Filed 09/13/19 Page 12 of 12 Page ID #:6360



   respectfully dissent.




                                        6
